DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A (ceramic particles) in the reply filed on 7/06/2022 is acknowledged. All claims are currently generic. However, any claim directed to only metallic particles (see originally filed claim 3) will be withdrawn as a non-elected species claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 171, 173 -177, 179-183, 185-186, 188, 190 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ameloot et al. (US 2020/0016829 A1).

Regarding claim 171, Ameloot meets the claimed a method for forming an object, comprising: depositing a first layer of powder along a powder bed, the depositing comprising spreading the layer of powder along the powder bed, (step (b) spreading a layer of a wettable powder material over said powder plate in order to create a powder bed [0117]) the powder including inorganic particles; (inorganic particulate material [0124]) depositing, via a first printhead, a first layer of binder along a portion of the first layer of powder, (step (c) depositing one or more of said printing liquids at predetermined positions on said powder bed, [0117])  the depositing comprising jetting via the first printhead, (inkjet printheads [0155]) the first layer of binder along the first layer of powder; depositing, via a second printhead, an additive along the first layer of powder and the first layer of binder, (Ameloot teaches at least one, 2, 3, 4, 5 or more outlets for depositing printing liquids [0123]) the additive including an active component; (Ameloot teaches “selectively depositing one or more printing liquids with varying compositions and physicochemical properties” [0117] which meets the active component) forming, with the binder, layer of powder, and the active component, an object; and thermally processing the object into a three-dimensional part, (After printing completion, the powder bed can be heated to improve solvent residue evaporation [0156]) the three-dimensional part including, in an area corresponding to a distribution of the active component of the object, a physicochemical gradient at least partially formed from thermally processing the inorganic particles and the active component of the object. (Ameloot teaches “selectively depositing one or more printing liquids with varying compositions and physicochemical properties” [0117]. Therefore, the claimed physicochemical gradient is presumed inherent for the product of Ameloot given that the process requires selectively varying the location of liquids in the powder bed to at predetermined positions, see MPEP 2111.01) 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Regarding claim 173, Ameloot meets the claimed, wherein the method further comprises, before the forming step: depositing a second layer of powder along the powder bed; depositing, via the first printhead, (repeating steps (c) and (d) until the object is formed, whereby at each repetition of step (c) an additional layer of the porous object is formed [0130]) a second layer of binder along the second layer of powder, the depositing comprising jetting via the first printhead, the first layer of binder along the first layer of powder; depositing, via the second printhead, the additive along the second layer of powder and the second layer of binder.(Ameloot teaches these steps for each layer, see [0130]).

Regarding claim 174, Ameloot meets the claimed the method further comprises placing the active component in a carrier. (Examiner notes “carrier” includes solvent in below claims. Ameloot teaches Printing liquids may comprise water, an organic or anorganic solvent, a binder, a reactant, a hydrophobizing agent, see [0110]).

Regarding claim 175, Ameloot meets the claimed upon being placed in the carrier, the active component remains undissolved and suspended in the carrier. (Ameloot teaches the solvent can be organic or anorganic solvent [0110] and hydrophobizing agents include hydrophobic particles, [0112]. Examiner notes a particle is by definition suspended in a solution and not dissolved). 

Regarding claim 176, Ameloot meets the claimed wherein the carrier includes a solvent selected from the group consisting of water, (water [0110]) an aromatic organic substance, an aliphatic organic substance, alcohol, and a surfactant.

Regarding claim 177, Ameloot meets the claimed wherein the active component is dissolved in the solvent. (Ameloot teaches the solvent can be organic or anorganic solvent [0110] and the binder is at least one organic solvent which is capable of at least partially dissolving the powder [0109])


Regarding claim 179, Ameloot meets the claimed further comprising depositing a second layer of powder. (repeating steps (c) and (d) until the object is formed, whereby at each repetition of step (c) an additional layer of the porous object is formed [0130])

Regarding claim 180, Ameloot meets the claimed wherein the one or more binders are deposited to the plurality of layers of the powder between formation of successive layers of the plurality of layers of the powder. (repeating steps (c) and (d) until the object is formed, whereby at each repetition of step (c) an additional layer of the porous object is formed [0130], where step (c) is depositing one or more printing liquids, see [0117])

Regarding claim 181, Ameloot meets the claimed method for delivering a plurality of fluids to form an object, comprising: depositing a first layer of a plurality of layers of a powder along a powder bed, (step (b) spreading a layer of a wettable powder material over said powder plate in order to create a powder bed [0117]) the powder including inorganic particles; (inorganic particulate material [0124]) jetting, via a first printhead, a first layer of binder along a portion of the first layer of the powder; , (step (c) depositing one or more of said printing liquids at predetermined positions on said powder bed, [0117], inkjet printheads [0155]) jetting, via a second printhead, an additive along the first layer of the powder; forming, with the binder, the layer of powder, and the additive, an object; and thermally processing the object into a three-dimensional part, (After printing completion, the powder bed can be heated to improve solvent residue evaporation [0156]) the three-dimensional part including, in an area corresponding to a distribution of the additive of the object, a physicochemical gradient at least partially formed from thermally processing the inorganic particles and the additive of the object. (Ameloot teaches “selectively depositing one or more printing liquids with varying compositions and physicochemical properties” [0117]. Therefore, the claimed physicochemical gradient is presumed inherent for the product of Ameloot given that the process requires selectively varying the location of liquids in the powder bed at predetermined positions, see MPEP 2111.01) 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).


Regarding claim 182, Ameloot meets the claimed wherein the additive is selected from the group consisting of an active component, a salt, and a first polymer (hydrophobic polymers [0112])  and an active component attached to the first polymer.

Regarding claim 183, Ameloot meets the claimed wherein the additive comprises an ink, the ink chemically modifying the binder to form an active component. (selectively depositing a printing liquid comprising the reactant [0111]) 


Regarding claim 185, Ameloot meets the claimed wherein the one or more binders include at least one of a polymer, (hydrophobic polymers [0112])  a salt, nanoparticles, or a gel.

Regarding claim 186, Ameloot meets the claimed wherein the first layer of binder include a first binder, the additive further comprising a second binder different from the first binder. (Ameloot teaches at least one, 2, 3, 4, 5 or more outlets for depositing different printing liquids [0123] such as those in [0111] and [0112])

Regarding claim 188, Ameloot meets the claimed method for increasing corrosion resistance while delivering a plurality of fluids to form an object, comprising: depositing a plurality of layers of a powder along a powder bed, the powder including inorganic particles; (inorganic particulate material [0124]) depositing one or more binders along a portion of the plurality of layers of the powder, the depositing comprising jetting, via a first printhead, (step (c) depositing one or more of said printing liquids at predetermined positions on said powder bed, [0117], inkjet printheads [0155])  the one or more binders onto the plurality of layers of powder; depositing, via a second printhead, an additive along one or more of the plurality of layers, the additive including an active component, the active component being formed in the additive in a higher volumetric concentration than in each of the one or more binders and providing corrosion resistance; (Ameloot teaches creating hydrophobic sections using a hydrophobizing agent, [0047], [0117]. Examiner notes that a hydrophobic areas repel water which is capable of reducing corrosion by reducing exposure to water) forming, with the one or more binders, the plurality of layers, and the active component, an object; and thermally processing the object into a three-dimensional part, (After printing completion, the powder bed can be heated to improve solvent residue evaporation [0156])  the three-dimensional part including, in an area corresponding to a distribution of the active component of the object, a physicochemical gradient at least partially formed from thermally processing the inorganic particles and the active component of the object. (Ameloot teaches “selectively depositing one or more printing liquids with varying compositions and physicochemical properties” [0117]. Therefore, the claimed physicochemical gradient is presumed inherent for the product of Ameloot given that the process requires selectively varying the location of liquids in the powder bed at predetermined positions, see MPEP 2111.01) 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Regarding claim 190, Ameloot meets the claimed, wherein the one or more binders include at least one of a polymer, (hydrophobic polymers [0112]) a salt, nanoparticles, or a gel.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 178  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ameloot et al. (US 2020/0016829 A1) in view of Ederer et al. (US 2014/0322501 A1).


Regarding claim 178, Ameloot does not meet the claimed wherein the thermal processing further comprises chemically reacting the inorganic particles with one or more process gasses.
Ederer meets the claimed wherein the thermal processing further comprises chemically reacting the inorganic particles with one or more process gasses. (reactive gas and the added heat interact with the binder, initiating a localized chemical reaction of the binder leading to consolidation of the layer in the particular location [0008]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the gas treatment of Ederer with the 3D printing step of Ameloot in order to improve the curing of the binder.

Claim(s) 181, 184, 188, 189 and 191  is/are rejected under 35 U.S.C. 103 as being unpatentable over Orange (US 2017/0120329 A1) in view of Ameloot et al. (US 2020/0016829 A1).

Regarding claim 181, Orange meets the claimed method for delivering a plurality of fluids to form an object, comprising: depositing a first layer of a plurality of layers of a powder along a powder bed, (The first layer of powder is spread onto a vertically indexable platform [0016]) the powder including inorganic particles; (nickel and other elements, e.g. chromium, molybdenum, iron, [0022]) jetting, via a first printhead, a first layer of binder along a portion of the first layer of the powder;  (imparted to this layer by inkjet printing binder onto this layer [0016]) forming, with the binder, the layer of powder, and the additive, an object; and thermally processing the object into a three-dimensional part, (heat treatment [0018]) the three-dimensional part including, in an area corresponding to a distribution of the additive of the object, a physicochemical gradient at least partially formed from thermally processing the inorganic particles and the additive of the object. (Orange teaches selective deposition of binder [0016]. Therefore, the claimed physicochemical gradient is presumed inherent for the product of Orange given that the process requires selectively varying the location of liquids in the powder bed at predetermined positions, see MPEP 2111.01) 
Orange does not explicitly teach jetting, via a second printhead, an additive along the first layer of the powder.
Ameloot a method of jetting liquid on powders with 2 or more outlets for depositing different printing liquids [0123] such as Reactants [0111] and Hydrophobizing agents [0112] which contain a binder [0122].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the second jetting of a second printing liquid of Ameloot with the jetting of binder onto powder of Orange because depositing a printing liquid comprising a binder with a different sintering rate modifies pore size or porosity control of the final product, see [0147]. 

Regarding claim 184, Ameloot meets the claimed, wherein the inorganic particles include at least one of ceramic particles or metallic particles. (nickel and other elements, e.g. chromium, molybdenum, iron, [0022]).


Regarding claim 188, Orange meets the claimed method for increasing corrosion resistance while delivering a plurality of fluids to form an object, comprising: depositing a plurality of layers of a powder along a powder bed, (The first layer of powder is spread onto a vertically indexable platform [0016])  the powder including inorganic particles; (nickel and other elements, e.g. chromium, molybdenum, iron, [0022]) depositing one or more binders along a portion of the plurality of layers of the powder, the depositing comprising jetting, via a first printhead, (imparted to this layer by inkjet printing binder onto this layer [0016]); forming, with the one or more binders, the plurality of layers, and the active component, an object; and thermally processing the object into a three-dimensional part, (heat treatment [0018])  the three-dimensional part including, in an area corresponding to a distribution of the active component of the object, a physicochemical gradient at least partially formed from thermally processing the inorganic particles and the active component of the object. (Orange teaches selective deposition of binder [0016]. Therefore, the claimed physicochemical gradient is presumed inherent for the product of Orange given that the process requires selectively varying the location of liquids in the powder bed at predetermined positions, see MPEP 2111.01) 
Orange does not explicitly  the one or more binders onto the plurality of layers of powder; depositing, via a second printhead, an additive along one or more of the plurality of layers, the additive including an active component, the active component being formed in the additive in a higher volumetric concentration than in each of the one or more binders and providing corrosion resistance.
Ameloot a method of jetting liquid on powders with 2 or more outlets for depositing different printing liquids [0123] such as Reactants [0111] and Hydrophobizing agents [0112] which contain a binder [0122]. Examiner notes the hydrophobizing agents of Ameloot prevent corrosion by blocking water. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the second jetting of a second printing liquid of Ameloot with the jetting of binder onto powder of Orange because depositing a printing liquid comprising a binder with a different sintering rate modifies pore size or porosity control of the final product, see [0147]. 


Regarding claim 189, Orange meets the claimed wherein the inorganic particles include at least one of ceramic particles or metallic particles. (nickel and other elements, e.g. chromium, molybdenum, iron, [0022]).

Regarding claim 191, Orange meets wherein the active layer is formed of one of chromium, molybdenum, and nickel. (nickel and other elements, e.g. chromium, molybdenum, iron, [0022]).


Allowable Subject Matter
Claims 172 and 187 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Schmidt (US 2016/0271698 A1) teaches reacting metal such as nickel [0037] but not depositing via a printhead the metal as required by claim 172 and 187. 
Orange  teaches depositing a power of a metal such as nickel [0022] but not depositing via a printhead the metal as required by claim 172 and 187.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744